UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
RALPH COMPAGNONE,                                              :
                                                               :
                         Plaintiff,                            :   18-CV-6227 (ALC) (OTW)
                                                               :
                      -against-                                :   ORDER
                                                               :
MJ LICENSING COMPANY, et al.,
                                                               :
                         Defendants.                           :
                                                               :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court held a show cause hearing in this matter on February 11, 2020. Pursuant to

the directions given during the hearing:

              •    The Court finds that Plaintiff has fulfilled his obligation regarding production of

                   the emails.

              •    Discovery is extended until March 31, 2020.

              •    The status conference scheduled for March 18, 2020 is adjourned. A rescheduled

                   conference will be held on April 9, 2020 at 10:30 a.m.

         The parties have been warned at least two times that they are required to meet and

confer in good faith before seeking the Court’s assistance, and not to engage in further letter

writing campaigns. This has not happened. Any letter to the Court should set forth in detail

sufficient facts to show that the parties have met and conferred in good faith. Failure to do so

may subject the bad actor to sanctions without further notice from the Court.
      The Clerk is respectfully directed to close ECF 57.

      SO ORDERED.



                                                          s/ Ona T. Wang
Dated: February 12, 2020                                Ona T. Wang
       New York, New York                               United States Magistrate Judge
